A new impetus for the Strategy for the Sustainable Development of European Aquaculture (debate)
The next item is the report by Guido Milana, on behalf of the Committee on Fisheries, on a new impetus for the Strategy for the Sustainable Development of European Aquaculture -.
Madam President, Commissioner, Members of the Council, ladies and gentlemen, on 4 May we in committee unanimously voted in favour of the report on European aquaculture, which is essentially aimed at promoting the sustainable development of the sector.
I would like to begin by thanking everyone who worked on this report over the last few months, providing me with valuable support. This text was, in fact, drafted over many long months of work, consultation and concerted action, and I hope it will provide the foundation on which to promote a suitable aquaculture policy in a serious, practical and effective manner. I also think that, in the light of its technological potential and innovative aspects, the healthy and sustainable development of aquaculture represents an extremely important resource for the European economy.
In adopting the report, the MEPs have first of all demonstrated great awareness, highlighting that they have fully understood the urgent need for legislative clarity in this area. In other words, they have proved that they are indeed aware of the negative consequences caused by the lack of a single regulation on aquaculture, the confusion among operators in the sector, the complex and excessively bureaucratic procedures, the highly discriminatory situations, the market distortions and the low level of competitiveness of European production.
The report maintains that there is a need to provide greater impetus to the sector by establishing a specific aquaculture fund that is either independent or part of the European Fisheries Fund, to be used to support research and innovation, to further the virtuous coexistence of sustainability and competitiveness, and to focus serious attention on employment issues.
Admittedly, many measures are needed in the short term in order to deal with and resolve all of the problems that currently plague this sector, and they are not easy to implement. I am talking about an integrated maritime development plan, which is essential for making aquaculture facilities in freshwater, sub-coastal and offshore areas compatible with areas for tourism and other activities of financial importance, all within the framework of the regulations on environmental protection. I am talking about the drafting of a regulation that will consider the specific aspects of each type of aquaculture farming, to be introduced above all with the intention of lowering production costs and of guaranteeing environmental protection.
From this perspective I believe that the contribution made by both technological innovation and scientific research is crucial. The task will be to actually establish facilities to reduce the dispersion of feed into the water. To this end it will be necessary to increase the utilisation of plant instead of animal proteins without altering the nutritional value of the catch. With regard, more specifically, to scientific research on feed, we will also have to focus on waste and processing scraps to prevent likely imbalances in the maritime system caused by dangerous overfishing for fish feed.
The use of the European quality label helps us to compete with products imported from third countries and to meet consumers' needs and health requirements. Indeed, I believe that it is now crucial that we introduce product certification and supervision of the sector to enable these products to be identified, and adapt the labelling systems accordingly.
Last but not least, we need to design facilities that take greater account of the wellbeing of fish, farm density and slaughtering methods. Moreover, these are all measures that should be applied to organic products, too, which are in fact the result of production that is on a smaller scale and less damaging to the environment.
The employment aspect must not be underestimated, since the aquaculture sector may also be the best place for fishermen who have lost their jobs.
A full vote by Parliament will certainly be the best incentive for the Commission, after its communication and our reasoned opinion, to go beyond the stage of recommendation to the Member States and actually propose the measures needed in order to develop a European policy and to stop Europe being the producer of 1.2 million tonnes of fish and the consumer of over 5.5 million tonnes. Thank you, and excuse me for running over.
Madam President, the Spanish Presidency would like to thank Parliament for the report drawn up with the aim of giving a new impetus to European aquaculture in view of the need to provide a current response to the needs of a market that is becoming increasingly globalised.
I would also like to say in this respect that the Agriculture and Fisheries Council in April last year had already pointed out a series of difficulties, but also opportunities, many of which are highlighted once again in this report by the European Parliament.
The Presidency agrees with the objectives set out by Parliament, which involve creating a specific Union framework for the aquaculture sector that will enable it to achieve structured development based on sustainability and respect for the environment, on the need for production to have a greater economic value and on providing additional guarantees for consumers.
The need to simplify administrative burdens, promoting research and, above all, the importance of a communication strategy to improve the public image of European aquaculture and its products are other issues that should be taken up at European level without any delay. Moreover, all of this should be done within a framework of simplifying regulations and full integration into the future common fisheries policy.
The report presented by Parliament today is also a wake-up call to the Commission and the Member States, with the aim of achieving a coherent framework and specific proposals to immediately and successfully tackle the problems in the sector
I am therefore delighted that Parliament is echoing the main issues reflected in the Council's conclusions, particularly in relation to simplifying and improving the legislative and administrative framework, supporting research, access to the areas and compliance with the rules in the case of imported products. The Spanish Presidency therefore shares Parliament's view in asking the Commission to put forward a proposal to consolidate the most relevant rules for the aquaculture sector.
Member of the Commission. - Madam President, I am very pleased to have the opportunity today to listen to Members' views on our communication on a new strategy for the sustainable development of European aquaculture. I very much welcome the report prepared by Mr Milana and congratulate him for the way in which he has brought together all opinions. I would like to comment briefly on some aspects of this report.
First, I appreciate your support for a greater focus on our aquaculture sector. EU aquaculture is at the forefront of sustainable development. Our industry already benefits from the recognition of its assets, its high quality and its environmental sustainability. In close association with stakeholders, the Commission will pursue its efforts to support research and ecological developments.
Second, EU aquaculture complements our capture sector and is an integral part of the common fisheries policy, but aquaculture activities depend upon a range of EU policies in areas such as environmental protection, animal health and welfare, consumer protection, trade and research. Mr Milana's report proposes to include, within a single regulation, all measures which govern the aquaculture sector. So I would like to inform you that I am willing to consider this for measures which fall under my responsibility. For example, promoting species diversity or helping aquaculture enterprises in the framework of the fisheries structural fund. It must be clear, however, that this regulation cannot cover measures which relate to sanitary issues or trade issues or aquaculture products in general.
What we should do is to give aquaculture a clearer focus in the context of the ongoing reform of the CFP. However, on governance and better legislation we must recognise that a number of measures to address the aquaculture challenges largely depend on decisions taken by national and local authorities. I fully share your call for streamlining administrative procedures, notably on licensing and for developing special planning. I also fully support setting up national or regional aquaculture programmes to allow EU aquaculture to realise its full potential.
I would like also to address some more specific issues which are also raised in Mr Milana's report. The Commission will continue to ensure environmental protection in its policies and actions. Staying with this issue, we all share the view that the responsible production of fish feed is a prerequisite to sustainable aquaculture. This brings me to fish welfare considerations.
The Commission is promoting a species dependent approach when evaluating fish welfare in aquaculture. However, I would like to underline that putting into place too detailed rules for the farming, transportation, killing of different species will add much to the legislative and administration burden applicable to EU operators. We need to help the sector organise itself more efficiently and in particular strengthen its producer organisations to better link production forecasts to market needs and ensure higher value for their products through marketing and labelling.
Similarly, we will have to define which priorities should enjoy specific EU financial support. No decision has been taken so far but my preference would clearly be for a financial instrument in support of the reformed CFP, in which aquaculture would be given a specific place.
Mr Milana, your report contributes relevant and interesting ideas to these considerations. We will continue to involve stakeholders in the development of CFP reform.
rapporteur for the opinion of the Committee on the Environment, Public Health and Food Safety. - (NL) I should like to offer the rapporteur sincere thanks for his fine work and for taking on board some of the recommendations of the Committee on the Environment, Public Health and Food Safety. Nevertheless, as rapporteur for the committee's opinion, I should like to make some comments, as aquaculture is likely to increase steadily in the future and with it the pressure on humans, animals and the environment. Very strict measures must be taken to protect them, therefore.
Many forms of aquaculture still have negative impacts, such as destruction of habitats, use of chemicals, depletion and salinisation of drinking water and agricultural land, disturbance of biodiversity through the escape of fish, including farmed fish, and the driving of indigenous inhabitants of third countries from the areas where they live for the benefit of industrial aquaculture. Legislation is needed on this. A sustainable certification system is needed for aquaculture products that provides certification in respect of environmental and social effects, food safety, animal welfare and economic and financial aspects, among other things.
I may come across as being rather negative, but I am convinced that aquaculture has a future. We must just ensure that this aquaculture is sustainable and respectful of animal welfare.
Madam President, I should like to start by congratulating and thanking Mr Milana for his exceptional cooperation and for the integrated proposals which he has presented, bearing in mind the differences of opinion on and perception of the subject. The new enhanced competences of the European Parliament following the application of the Treaty of Lisbon bring with them serious obligations and responsibilities.
The fact that we are today debating a sector such as aquaculture, which has not been given due attention by the European Union, is extremely important. This sector is trying to find its niche between fisheries, agriculture, ecology, tourism and competition from third countries and, despite that, is doing fairly well.
At this point we should mention that, over recent years, the development of this sector has stagnated and the dietary preferences of European citizens are not being adequately met by European fisheries products. Viable aquaculture, with respect for the environment and coastal tourist activities, can satisfy a large proportion of demand, with huge economic, environmental and social benefits.
Let us not forget that two-thirds of aquaculture products consumed in Europe come from third countries and are fish of dubious quality which are often produced with no respect for environmental obligations or the health and welfare standards enacted under European legislation. Clearly European aquaculture, which has to comply with a series of rules under labour, environmental and commercial legislation, is subject to unfair competition.
This specific report calls on the European Commission to propose a single regulation for uniform management of the sector, given that, according to the experts, a suitable legislative framework for most modern aquaculture technologies can be developed and applied much more easily than in commercial fisheries. Fishermen can do little in relation to fish and therefore focus on improving fishing gear and methods, while aquaculture can improve both the organisms farmed and the farming methods.
With production of 1.3 million tonnes in 2007, worth EUR 3 billion and creating approximately 65 000 jobs, the aquaculture sector is an extremely important sector in terms of the competitiveness of and growth in the European Union. We have a chance now to reconsolidate it, so that it sets the standard for viable economic and social development in Europe. It will not be easy, but we must try.
on behalf of the S&D Group. - (DE) Madam President, Commissioner, ladies and gentlemen, firstly, I would like to offer my sincere thanks to my fellow Member Mr Milana, who has managed to produce a first-class report.
In view of the dramatic overfishing of our seas and the continually growing demand for fish products, alternatives to wild catches are needed now more than ever. However, aquaculture is only an alternative if ecological interests do not get ignored. For me, ecologically-sound aquaculture means, for example, that efforts need to be made to reduce the proportion of fish meal in the feed. Ultimately, we will help our seas very little if we catch 4 kilograms of wild fish in order to produce 1 kilogram of farmed fish.
It is also important to avoid a negative impact on surrounding waters. In this regard, much needs to be done in the area of research. At the same time, we must ensure that fish farming does not degenerate into a form of animal cruelty as a result of high stocking densities.
In this regard, I would particularly like to stress the fact that we urgently need to establish a maritime development plan. The coexistence of different interests such as aquaculture, fisheries, tourism and, not least, nature conservation must be organised well. All of this has been admirably expressed in our report. Incidentally, a stronger European aquaculture is also valuable from the point of view of employment policy, as it can create jobs in our often disadvantaged coastal regions.
Madam President, I would firstly like to thank Mr Milana for preparing this comprehensive report for us.
Certainly, there is a great potential to develop aquaculture in Ireland and in Europe. By supporting sustainable development in the aquaculture sector the European Union could help to achieve two important objectives. Firstly, it could add to the security of the Community's food supply. Secondly, it could support communities on the coast that are highly dependent on fishing and that do not have access to other employment opportunities.
It is accepted that there will be a significant, continuous increase in worldwide demand for seafood, and that wild fish products will not be able to satisfy this demand. It is also accepted that aquaculture could fill the gap between production and demand for fish products. However, Europe is lagging behind in this area; while China - a country where 41% of the world's aquaculture sector is based - is at the forefront.
This sector is worth EUR 118 million per year in Ireland and it employs more than 2 000 workers. Ireland's aquaculture sector is the fifth largest in the European Union. In addition, the Food and Agriculture Organisation of the United Nations estimates that production in this sector will increase by 61% by the year 2030.
There is a perception that aquaculture in all its forms has a negative impact on the environment. While I strongly believe that aquaculture production must be carried out to the highest standards, the sector must be allowed to function within the context of an environmentally friendly regime. It is vitally important that the common fisheries policy allows the sector to substantially develop in harmony with existing EU environmental law. As an economic sector aquaculture is stalled within the European Union. Structural support for the aquaculture sector is essential. In conclusion, Madam President, let me say in an Irish context I would support a special programme of incentives designed to promote the development of off-shore, high-energy fish farming and more economic conditions than currently practised.
Madam President, thank you very much for the report on aquaculture. We are very pleased that Mr Milana has taken up so many problems in earnest in this report, particularly those dealing with animal health, local environmental problems and the need for an integrated maritime policy. We are especially pleased that the report recognises the problem of farmed piscivorous fish requiring wild fish in order to be reared, and that it states that the EU should prioritise the farming of herbivorous fish.
What we are a little sceptical about in the report is the proposal to introduce a European labelling system - an eco-labelling system - for fish. We believe that neither the individual States nor the EU should operate an eco-labelling system, but that the EU's environmental legislation should be so good that origin labelling would provide a sufficient guarantee of high environmental and animal-welfare standards. Other types of eco-labelling can certainly be provided on a voluntary or private basis and should promote progress.
Madam President, I, too, would like to offer my sincere thanks to the rapporteur for this report, which has been very well prepared. However, I would like to point out that aquaculture is an extremely important factor in employment, particularly in activating coastal areas, as well as in healthy food. It needs to be said that without additional stimulation, by which I mean regionalisation of aquaculture, it has no chance of developing in the respective regions of Europe. I am speaking here, for example, of the Baltic Sea, where aquaculture is a fragmentary phenomenon and there are no opportunities for its development because of the climatic conditions. In Sweden, for example, there are only 200 people employed in aquaculture, and there are even fewer in Poland. Therefore, I draw particular attention to this factor in the common fisheries policy.
Madam President, Commissioner, ladies and gentlemen, Mr Milana, aquaculture indisputably constitutes an area of activity with strong potential for contributing to the economic and social development of innumerable regions, especially coastal and rural ones, and for promoting local production and employment. It also encourages other connected activities and so contributes to reducing dependency and to giving various countries and regions more balanced diets. It must be seen as an important complement to the fishing sector, not as an alternative to it.
Aquaculture must therefore be deserving of attention and support from the EU. Enough financial resources must be dedicated to this activity to promote it and the social benefits generated by it, specifically by supporting the sector's small and medium-sized businesses. Nevertheless, we must be careful: since it is an important complement and not an alternative, financial support for aquaculture must not come at the expense of reducing the funds awarded to other sectors, not least those given to fishing by the European Fisheries Fund.
We must also not forget that this activity has a significant environmental impact, which has already been mentioned here. For each case, this impact must be carefully assessed, weighed up and, where applicable, mitigated.
Priority must be given to means of production that are environmentally more sustainable, such as organic aquaculture. There is also a need for determined, strong and persistent support for any research and development in the sector that promotes its environmental and economic sustainability and viability. New techniques and methodologies are needed that make it possible to cultivate indigenous species instead of exotic ones, thus diversifying production and reducing risks, as well as to fight diseases and promote the health and welfare of both the cultivated species and consumers.
To this end, amongst other possible instruments, it would be important to reorient the priorities of the Framework Programme for Research, so as to enable adequate coverage of this area of research.
I must mention two further issues: certification and quality labels. The procedures are frequently complex, drawn-out and, above all, expensive. If the reason that certification exists is to protect the interests of producers and consumers, then in order to be an effective guarantee of transparency, quality and safety for consumers it must be carried out by public bodies, so as to avoid the profusion of labels and certifications along with the confusion that is inherent to it. Moreover, it must not represent increased costs for producers.
As regards imported products, international trade must be based on the complementarity of the products bought and sold, and not on competition between production units and producers. The need for imported products to comply with basic public-health and food-safety standards must be kept in mind. All this requires the regulation of trade and a halt to the complete liberalisation and deregulation that we have been witnessing.
on behalf of the EFD Group. - (DA) Madam President, growing demand and fishing equipment that is far too effective have put a number of fish species under threat. A strong European aquaculture is therefore important. We need to export fish instead of importing it. However, aquaculture must be managed in a way that is responsible from the point of view of both the environment and animal welfare. Aquaculture is an extremely polluting activity and destroys the biodiversity of our rivers. At the same time, it is hard on the fish, which grow up with far too little space and are exposed to a lot of medicines. I would therefore urge that we in the EU apply the methods that represent best practice and introduce only minimum requirements, so that countries that want to lay down higher standards have the opportunities to do so. We in Europe can create the framework for an aquaculture that is responsible, sustainable and productive as well as sound from an animal welfare point of view. It will serve as a good example for countries in other parts of the world with a high level of production in this sector.
Madam President, I want to thank the rapporteur, Mr Milana, for his report. It represents a significant milestone in recognising the importance of this sector and its potential for future growth.
As I have indicated on a number of occasions in committee, we should not, however, penalise our fishing industry, or indeed the aquaculture sector in Europe, whilst we import so much produce, much of which is produced under much less stringent environmental and social conditions than is expected of the sector here.
In terms of the Northern Ireland fishing industry, aquaculture is a small sector with a value of first-sale fish and shellfish in 2008 of GBP 9.6 million. It gives employment to 91 full-time and 56 part-time men and women. Yet these figures hide what we believe has been a success story. The last 10 years have witnessed a significant expansion in this sector, most notably with the production of mussels, which accounts for much of the 8 500 tonnes of shellfish harvested annually in Northern Ireland. Indeed it is a trait of Northern Ireland's industry that its success with minimal EU interference has attracted investment from other parts of Europe, and particularly from the Netherlands.
Opportunities exist for the continuing sustainable development of the aquaculture sector and SMILE, the Sustainable Mariculture in northern Irish Loch Ecosystems, provides shellfish aquaculture carrying capacity predictions for each of the Northern Ireland sea lochs. It is this kind of initiative that lends itself so well to this report on a strategy for Europe's aquaculture sector and one of the reasons why I am glad to support it.
(FR) Madam President, Commissioner, ladies and gentlemen, I would first like to congratulate Mr Milana on his excellent report. The Committee on Fisheries has proposed this own-initiative report because it is now absolutely vital that we develop European aquaculture, for several reasons.
The European Union accounts for just 2% of world aquaculture production, although it is the primary consumer. The majority of Member States even recorded a decrease in the aquaculture sector between 2001 and 2008, while consumer demand has steadily increased.
Aquaculture in Europe currently has no specific legislative framework, and therefore no long-term development plan. With better organisation, we can keep consumers informed of the environmental and social traceability of European products, which is not the case with some products from third countries. I am thinking of the Vietnamese Pangasius in particular, a favourite with our friend Mr Stevenson.
We are all consumers and we want to be well informed about the health and nutritional quality of what we eat. May I also mention my commitment to an EU eco-label for fishery and aquaculture products. We also need to be able to reduce the European Union's dependence on imported aquaculture products.
As you are aware, we currently import 65% of the fishery and aquaculture products consumed on our territory. An organised and responsible European aquaculture sector will enable us not only to create jobs, inform consumers and support the sector within the EU, but also to help supply our Member States with quality products.
Finally, I would add that this report aims to promote a genuine European policy for the sustainable development of aquaculture, and that this development will help to preserve wild species.
(ES) Madam President, Mr Fragueiro thank you very much for being here on behalf of the Spanish Presidency for a report such as this, Commissioner.
Mr Milana, congratulations on being capable of reaching a joint agreement, bringing together all the interests and bringing one of the first reports on this initiative to the table.
The spread of aquaculture is important. It is necessary due to the increase in fish consumption and the stagnation of fishing capacity. I do, however, want to highlight the economic importance of fishing, which generates wealth and employment. Health guarantees, sustainability and protecting the marine environment are all important.
We need to improve the image of aquaculture and also of the scientific and research sector. Aquaculture is an opportunity, as Mr Fragueiro said, within the common fisheries policy, as the Commissioner said. We need to give it a coherent coordination framework; we need to give it the opportunity to bring itself into line, because aquaculture can mean sufficiency, sustainability and economic resources, and I think it is important for Europe.
Madam President, can I too add my congratulations that others have shown for the report and for the author's good work. Can I start by just saying that Scotland is the third largest aquaculture producer in Europe: we account for GBP 350 million per year of annual output, and aquaculture provides employment for 2 000 people throughout Scotland, with a further 2 000 jobs upstream and downstream. But, most importantly of all, aquaculture provides opportunities for employment in remote and island areas around Scotland where no other jobs are available. It is a fundamental part of the rural and island fabric around Scotland, and therefore it has the potential to grow and provide further employment and underpin the vitality and economic prosperity of many small rural and island areas.
One of the big challenges for the industry is that it is hidebound by over-regulation and conflicting regulation, in many cases preventing its growth. So I welcome the report's call for a proposal to consolidate and simplify regulation. But I would make a plea that, in bringing forward the proposals, it genuinely does simplify and genuinely does reduce bureaucracy, and that we do not end up with a situation where we have another layer of regulation on top of what is already there - that actually does not simplify and reduce the framework.
One other plea I think we should make is to continue investing in research and development. We need to find a substitute for fishmeal - this is absolutely fundamental for the future of the industry. I also think it is worthwhile encouraging the European Union to invest in the industry, to see its potential growth realised and provide jobs in these areas where there is no other alternative employment available.
Madam President, Scotland is rightly well known for its production of large quantities of Atlantic salmon. We also farm species of trout and we farm halibut and some Arctic char. In shellfish, too, high-quality oysters and scallops are grown within Scotland. Scotland succeeds at high-quality aquaculture because of our environment and because of our clean waters. They are so well-suited to the activity, and it is self-evident that we must protect that environment.
Aquaculture in Scotland supports many fragile rural and island communities with very substantial numbers of jobs in the processing sector. If we are to develop a new EU strategy - as the report says - for aquaculture, we should be focusing on simplification and streamlining of regulation: I certainly agree with our rapporteur on that. But what we must not do is centralise management and control at European Union level. Let us learn from the mistakes of the CFP. Scotland has its own strategic framework for aquaculture, which should be supported by European Union input, as and where appropriate.
Madam President, this is becoming a bit of a Scottish debate, I think! First of all, let me too congratulate Mr Milana for his great cooperation and consultation during the progress of his work. I think it is an excellent report and I really feel that this report heralds a new dawn for European aquaculture. That is also mirrored by the support and enthusiasm for fish farming which we have heard in repeated comments from Commissioner Damanaki herself. So this is good news: it is what we have been demanding for years.
Europe used to lead the world in the production of farmed fish but in recent years we have allowed our eye to go off the ball. We have allowed our non-EU competitors to assume dominance in this sector and we have seen our indigenous industry haemorrhage jobs to countries outside the EU.
We import over 60% of our seafood needs when we are perfectly capable of producing this food ourselves. Aquaculture is the fastest-growing food sector in the world, and in Europe we have the perfect environment for fish farming: we have an almost limitless coastline with ideal bays, fjords and sea conditions; we lead the world in the science and technology necessary for a thriving aquaculture sector. And yet we are in danger of starving in a land of plenty.
Why is this? Well, as we have heard from other speakers, it is because aquaculture has become one of the most heavily regulated sectors in the entire food production industry in Europe, and I am appalled that I have heard speakers this morning calling for even more regulation.
EU fish farmers have to deal with over 400 different pieces of regulation, not to mention additional planning and environmental constraints in their own Member States, before they can reel in a single fish, and this is not simply from DG MARE, it is also DG ENVI, DG TRADE, DG CINCO and a host of other agencies. By tying the hands of our fish farmers with red tape we have simply handed a competitive advantage to countries like China, Japan and Vietnam - just look at the vast quantities of low-quality pangasius we import from the Mekong delta, as Mr Cadec said. So I regard Mr Milana's report as a breakthrough; let us cut the red tape and allow Europe's fish farmers once again to lead the world in aquaculture.
(PL) Madam President, firstly, I would like to thank my fellow Member Mr Milana for the report on a new impetus for the Strategy for the Sustainable Development of European Aquaculture. As we all know, it is the latest of many reports written on the subject which aim to regulate this sector in Europe. The basis for success will be presentation by the European Commission of a single solution covering not only all categories of products and environmental aspects of the sector, but also budget lines and market principles, including EU quality labelling.
Europe has a real opportunity to join the world's leaders in this field. We have the right geographical and hydrological potential, and specialist personnel who are the best in the world. In order to make use of this, however, we need to do some hard work and create uniform EU law covering the aquaculture sector. Now is a good time to do this, because work is in progress on reform of the common fisheries policy.
Finally, I would like to say that this is a very good report, and I have no reservations concerning its substance. Many important matters are dealt with in the report, and the suggested courses of action for solving the problems are consistent, in the vast majority of matters, with the views of the Polish sector.
(BG) I wish to congratulate Mr Milana for this excellent, professional and timely report. This document has been awaited by many people who make their livelihood from fishing. It will reduce the depletion of fish stocks in European waters, while also providing support to the fishery product market.
We call on the European Commission to draft a proposal for a regulation on aquaculture because greater legislative transparency is needed in this sector. Our serious attitude to the development of aquaculture must be conveyed through specific funding from the existing European Fisheries Fund, which will guarantee its priority development. This funding will boost aquaculture production in the European Union, especially in countries recently admitted to the EU, which offer potential, but whose capacity is still inadequately developed and utilised.
Finally and most importantly, 'reduce red tape and simplify administrative procedures for using resources'. This is what people in the sector want. It is the condition for the positive development of the aquaculture sector.
(DE) Madam President, Commissioner, President-in-Office of the Council, ladies and gentlemen, I would like to congratulate Mr Milana, the rapporteur, on his report. In a world in which fish stocks are becoming smaller and the demand for fish and fish products is rising, aquaculture is becoming more and more important. The report underlines the important role of European aquaculture in satisfying our needs and our demand.
The growth in European aquaculture has proven to be insufficient. The Community legal framework is responsible, among other things, for development in the European Union coming to a near standstill since 2001, while the rest of the world has seen considerable growth. The Member States could evidently not be persuaded to model the national and Community legal framework in a way that would allow aquaculture in the EU to be developed in a dynamic way. Bureaucratic obstacles and a substantial administrative burden are the consequences of this legal framework.
I therefore call on the Commission to adapt the directives relating to the designated Natura 2000 areas as soon as possible, in such a way as to enable sustainable aquaculture in these areas too, thereby making a positive contribution to their management.
A total ban on aquaculture in these areas is unacceptable. There are always complaints about the excessive requirements involved in impact assessments for the establishment of new farms or for the expansion of existing farms. That should not be the case.
Furthermore, we can see that the damage caused by the voracious cormorants in many areas is jeopardising the existence of traditional fish ponds. To ensure that this is not also the case in the aquaculture that is still to be developed, we need the European Cormorant Management Plan that we have been calling for for a long time to finally be adopted.
My last point concerns aquaculturists in developing countries. These aquaculturists must be made more aware of a policy on quality and higher production standards - particularly as regards environmental protection, hygiene and social standards - in their production.
Madam President, I welcome the opportunity this morning to have this debate because aquaculture has not received enough recognition for its importance. I think it has great opportunities for the future.
The one thing I would also make very clear is that I do not want to see it over-regulated. I think most people have made this clear this morning. Yes, there is a great need to ensure that the environment is protected, because if we do not protect the environment we will not have any aquaculture in any of these areas. That is the bottom line.
I do not want to see the same mistakes made with aquaculture as we made with the common fisheries policy. Mind you, that particular policy does not leave an awful lot to be desired, and I am not convinced that we need to do this EU-wide. I think we can maybe handle this better with encouragement at Member State level.
This is one of the fastest-growing areas. It is an area that must be encouraged, because many of our coastal regions are under great pressure, and this has great potential to develop. Assistance to that development would be extremely welcome.
(NL) Madam President, this week, both in this House and at the European Council meeting, we are discussing the EU 2020 strategy: a stronger economy, innovation and, primarily, jobs. In my opinion, the Milana report fits in perfectly with this. In the Union, we consume five million tonnes of aquaculture products in total, and only one million tonnes come from the Union itself. This definitely offers opportunities.
I can tell from the words of my fellow Members, notably those from Scotland, that there is a very great deal of experience with this. May I contribute one of our experiences in the Netherlands? We have the 'Blue Port' project in the Oosterschelde estuary in the Zeeland delta region, where we are working on Zeeland sole. This is an excellent example of investment-heavy research and technological development, and it complies with environmental and public-health standards. There is definitely a sustainable cycle: the fish produces manure, which, in turn, provides feed for algae, glasswort and sea lavender. These constitute feed for shellfish and ragworms and, in turn, the ragworms are used as food for the sole. This way, we achieve a sustainable, closed cycle and new economic activity. If done properly, this can be of great economic importance to coastal regions.
Europe has a very great deal of know-how, but this fundamental know-how is not being shared quickly enough, and so I advocate intensive cooperation between the new initiatives and research and development. We have programmes for this. I would draw attention not only to the European Fisheries Fund (EFF) but also to the regional programmes and decentralised cofinancing. To reiterate, this has my wholehearted support. It is possible for us to catch up in this regard. I should like to make one more remark. If we establish a regulation, it should merely provide an outline rather than creating further red tape.
(PT) Madam President, Commissioner, Mr Martín Fragueiro, ladies and gentlemen, as we all know, Europe has a huge shortage of aquaculture products, is subject to growing competition from third countries and has enormous, untapped potential for production. With this report, which I am sure will receive broad support from all parts of this House, the European Parliament is sending the Commission a clear message on the issues that are pivotal for aquaculture, which must be worthy of particular emphasis in the future common fisheries policy.
I therefore congratulate my colleague, Mr Milana, on his report's important contribution to putting the issue of aquaculture on the European political agenda at an opportune time. I therefore unreservedly support his report and would urge the Commission to take due note of its principal recommendations. In particular, I would urge the Commission to note the need to give the future common fisheries policy a single, harmonised legislative framework; to establish criteria and requirements that are clear from an environmental point of view; to reduce bureaucratic obstacles to the licensing of new fish farms; to intensify monitoring activities as a guarantee that environmental and product quality standards are being met; and to provide suitable financial incentives from the European Fisheries Fund to cover the increased investment required by innovation and the high technology used in the sector.
(PT) I welcome the subject of this timely report, and warmly congratulate the rapporteur on carrying out such a comprehensive study. Aquaculture must be taken up as a European priority, for the following reasons.
First, the majority of fish stocks are overexploited and aquaculture can play a significant part in overcoming shortages of fish on the European market.
Second, at global level the agri-food industry has grown 7.6% in recent decades, while in Europe it has grown only 0.5%.
Third, the European Union imports two thirds of what it consumes, but its aquacultural production represents only 2% of world production.
Fourth, aquaculture represents a business worth more than EUR 3.5 million, employing more than 65 000 people.
It is therefore important to re-launch aquaculture in Europe, correcting the errors of the past. This makes it necessary to invest more in technological research and development, in better land use planning of coastal areas and river basins, in species of greater economic interest and high nutritional value, and in production systems with lower environmental impact, in particular off-shore systems.
It is important to rethink the future of aquaculture when the reform of the common fisheries policy is being debated, increasing support for it and committing to the specific training of professionals and making producers aware of the need for a policy of quality and higher production standards.
(RO) I too wish to join those who congratulated the rapporteur and all those who have worked on this report for the quality of their work.
Fisheries certainly play an important role in the European economy. In fact, investment in traditional fisheries is vital to the economic development of rural areas. However, I wish to highlight a few issues which, in my view, have not featured in this report.
First of all, we see in the aquaculture sector the same developments which also appear in other sectors concerning the distribution of incomes across the food supply chain. The prices offered to producers from traditional fisheries are incomparably lower than those charged in stores, which is an obstacle preventing the sustainable development of European aquaculture, the topic we are debating today. I believe that this issue will have to be considered and will have to feature in the debates we have on this topic in future.
Madam President, aquaculture is now a fully recognised part not just of the fisheries sector but of our food industry as a whole and I think it is vitally important that environmental sustainability should be our watch-word.
I completely agree with what Mrs Rodust has said about pollution and I am pleased to see the dramatic improvements which have been made, in particular in the Scottish aquaculture sector.
I have to say I disagree with what Mr Stevenson said about regulation because I think part of the reason improvements were made and quality was retained was because of some of the rules that we actually introduced.
However, I think, for the future of the aquaculture industry, research and development is absolutely pivotal and I would like to ask the Commission to go a little further on what opportunities are available in the new Framework Programme, and to look at the technological developments where we can support our aquaculture industry, because quality has to be our watch-word.
And on third-country issues, I think mandatory country-of-origin labelling is absolutely essential.
(DE) Madam President, Commissioner, it is very important for us to have this debate in Parliament on the future of aquaculture and, of course, in so doing for us also to see Europe as a large consumer market. With a population of 500 million, we consume 10 million tonnes of fish and fish products and, from our own resources - whether from fisheries or aquaculture - we are, unfortunately, only able to produce two million tonnes ourselves. That means that we import a massive amount, and we need clear standards.
However, we also need to ensure that we keep the natural world in equilibrium. Many speakers have already mentioned the fact that Natura 2000 and surely also the conservation of species play a crucial role in this regard. However, species conservation is of course also based on what, in a state of biological equilibrium, forms the ultimate source of food for the fish in the food chain. The cormorant is crucial in this context.
I would like to make the sincere request that we also discuss this problem together in Parliament. The Cormorant Management Plan is essential. We have a reserve of one million tonnes of fish, which is being devoured by cormorants and grey seals as well as common seals. These are reserves. We need to protect our aquaculture. It was very interesting when the regions from all 27 Member States took the floor. You were also there, Mrs Damanaki, but that is another topic. We need to agree on how we will get to grips with this problem.
(DE) Madam President, ladies and gentlemen, the fact that the European Parliament is promoting the sustainable development of aquaculture and drawing attention to its importance is very much to be welcomed. In order to enable the successful development of a competitive aquaculture, the right framework conditions are needed for the companies in this sector.
The optimum preconditions for producers lie in uniform and transparent legislation and, for product quality criteria, in access to technologies and research. An intact, financially viable and modern aquaculture is very important for the development of many coastal zones, but also of rural areas.
The breeding of aquatic organisms has a long and great tradition in Europe, and it is associated with a great many jobs and a large store of specialist knowledge. Retaining and safeguarding this for the future is also for me, as an Austrian, a major concern in the area of pond fish culture and fish farming. Pond fish culture and fish farming are already subject to high standards and environmental requirements in a great many Member States. It is important to support and to appropriately reward this quality. I would ask you to include this area in your implementation strategy.
(IT) Madam President, ladies and gentlemen, my name is Pirillo, but it is still frequently pronounced incorrectly. Thank you in any case, Madam President. I congratulate Mr Milana on his excellent and articulate report. He has done a fine job of linking the various needs of all the Member States.
Aquaculture represents an important sector for Europe where the economy, employment, wholesome production, good nutrition and the protection of the marine environment are concerned. The fundamental points of this initiative are the introduction of strict and transparent product quality and traceability criteria, environmental quality, the control of feedstuffs and other factors too.
I hope that the European Commission will soon present a proposal for a regulation and make the necessary EU resources available for the development of aquaculture facilities, while streamlining bureaucratic procedures.
(DE) Madam President, coming from Austria, we - as was mentioned earlier - are of course also affected by pond fish culture and fish farming. Today, however, I would primarily like to take the floor in my role as shadow rapporteur for biodiversity and as a member of the Committee on the Environment, Public Health and Food Safety.
We need the sustainable development of this aquaculture for two reasons, which have already been mentioned several times today: firstly because we want European citizens to eat healthily, and for this we need healthy food from a healthy environment. It is this sustainable development of aquaculture that can meet the requirements of both areas.
I would like to continue to draw attention to the area of research and development and I would also like the appropriate financial framework to be established here so that, in future, we can guarantee this sustainability.
(DE) Madam President, fish stocks are to be saved through aquaculture - if we are to believe that. If we consider the fact that the feed very often consists of previously caught fish and often the fry are taken from wild stocks, then, on the contrary, we cannot help but get the impression that the pressure on free-living fish stocks could be increased further as a result. If we add the fact that feed residues, faeces and the antibiotics used in breeding the fish will heavily pollute the waters, it becomes clear that aquaculture can be a truly environmentally friendly alternative only if there are clear standards.
Maritime intensive farming and cultivated fish farming must not drive out the indigenous species, nor must it be the case that while foreign investors gain high profits, the residents of the region concerned lose their livelihoods. Worldwide there are a good 170 million jobs connected to the fisheries industry, as we know. We should take heed from the example of Somalia. Overfishing there has robbed the residents of their livelihoods in extensive areas and driven them to piracy. That is not something that we should be aiming for.
Member of the Commission. - Madam President, this was really a constructive and very fruitful discussion, with so many interventions from so many Member States. So let me continue in Greek, because I would not like to affirm that this is a Scottish debate.
(EL) I think that we really do need to agree - and I agree with everyone who has supported this view - that we need to do more for aquaculture. We need to do more because, at this time, when there is an increased demand for fish and, at the same time, there is an increase in imports and the whole situation in terms of overfishing in our seas, we must take a serious stand on aquaculture.
Of course we are talking about aquaculture that respects sustainability and proper treatment of animals. So my thought and my intention, in agreement with most of the speakers, is for us to set up an aquaculture fund within the framework of the CFP Reform.
However, I mean a fund that will provide a general framework. I agree with everyone who said that what we need is simple legislation, not heavy burdens with detailed reports which will do more to slow down and hamper the development of aquaculture. I mean a general, single framework. I intend to follow the line taken in Mr Milana's report, so that we have, if possible, at least within the framework of my competence, a unified framework for aquaculture and a separate funding line. These are the two basics that I want.
However, I cannot cover the competences of other directorates, just as the other directorates are not covered in legislation on other types of issues. A particular funding line will mainly help to fund research both into biodiversity and the introduction of new species and into maintaining sustainability, so that aquaculture really is compatible with the environment. Numerous steps have been taken in this direction.
Finally, as far as the issues of labelling and eco-labelling and certification are concerned, we are trying to respect what is already happening. We shall simply lay down certain specifications, on the basis of which the labels and ecolabels which exist in numerous countries will be compatible with the European acquis. On a more general note, I should like to assure you that we shall respect what the Member States and regions are doing in this sector. We have no intention of intervening in these matters.
As regards the call for a European plan to deal with the problem of birds of prey, especially cormorants, I understand the need for us to be more coordinated on this issue, but it is very difficult for us to make a proposal at the moment. I must tell you that there are huge disagreements between the Member States as to how we can handle this issue and we must continue to work on this.
Mr President, ladies and gentlemen, thank you for the debate and for your positive comments on this document, which has all the same enjoyed widespread support over the last few months.
Commissioner, you have a historic opportunity. In 2001 Parliament discussed this same subject and published a communication, but there has been no follow-up. However, today I believe that the time is ripe. Since 2001 world aquaculture production has increased by 6% while European production has barely increased by 0.8%. Indeed, with such a broad consensus - which I believe will result in a majority vote by this House in an hour or so - you have the real possibility to put our work to good use. What is more, the Council has also encouraged you in this direction by fully endorsing the stance that Parliament is taking.
I believe, therefore, that this occasion must be fully taken advantage of in two ways. I would have liked to have said this to Mr Stevenson, who is no longer here: delegislation and simplification absolutely do not mean lowering the level of guarantees for operators and consumers. Often, delegislation can mean making the guarantees clearer for both consumers and producers. Therefore we need to make an effort along these lines.
There is only one point on which I too disagree slightly. I believe that you are too resigned to matters to challenge the European framework surrounding the powers of the Directorates-General. Have the courage to do so, Commissioner. Have the courage to do so, because simplification in the interests of Member States and European citizens only helps to strengthen European integration. If there is one thing that is clear to me, it is the specific point that Parliament is making to you today: that one should not always be restricted with regard to the powers of the Directorates-General. There is someone who assigns those powers, I therefore ask you to reflect on them too. This does not mean taking away a duty or function from the authority supervising the environment. It does not mean taking away a function from the authority supervising consumer protection. It means having a Europe in which these functions are fully integrated. That is basically the sole aim of the single regulation: to streamline the regulations in order to make them simpler and more practical for operators.
I have one last comment. After the speech this morning I am tempted to go on holiday to Scotland, and I may just consider doing that, but I would not be against Greece either, if I could change your mind there about the last few points which divide us.
The debate is closed.
The vote will take place today at 12.00.
Written statements (Rule 149)
in writing. - (RO) A strong aquaculture sector could promote the development of coastal regions, remote and rural areas in Member States. At the same time, it could help develop local production which, at the moment, is at a much lower level than consumption, thereby necessitating huge volumes of imports from third countries to meet the ever-rising demand. I think that we must support research and development efforts in this area and allocate appropriate resources for aquaculture projects in order to continue developing the knowledge base required to promote sustainable, competitive practices.
Furthermore, particular attention must be focused on the investments made and support given to the businesses in this sector. This will allow us to successfully promote economic activity and employment, while also complying with environmental good practice.